FILED
                             NOT FOR PUBLICATION                            JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10338

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00402-FCD

  v.
                                                 MEMORANDUM *
TREMAINE MOORE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                               Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tremaine Moore appeals from the district court’s order revoking his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Moore contends that the district court abused its discretion by revoking his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release. The record reflects that the district court’s determination that

Moore violated his supervised release by possessing a firearm is supported by a

preponderance of the evidence. See 18 U.S.C. § 3583(e)(3); see also United States

v. Daniel, 209 F.3d 1091, 1094 (9th Cir. 2000).

      AFFIRMED.




                                           2                                    09-10338